Name: Commission Implementing Decision (EU) 2016/2325 of 19 December 2016 on the format of the certificate on the inventory of hazardous materials issued in accordance with Regulation (EU) No 1257/2013 of the European Parliament and of the Council on ship recycling (Text with EEA relevance )
 Type: Decision_IMPL
 Subject Matter: environmental policy;  transport policy;  maritime and inland waterway transport;  deterioration of the environment
 Date Published: 2016-12-20

 20.12.2016 EN Official Journal of the European Union L 345/131 COMMISSION IMPLEMENTING DECISION (EU) 2016/2325 of 19 December 2016 on the format of the certificate on the inventory of hazardous materials issued in accordance with Regulation (EU) No 1257/2013 of the European Parliament and of the Council on ship recycling (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1257/2013 of the European Parliament and of the Council of 20 November 2013 on ship recycling and amending Regulation (EC) No 1013/2006 and Directive 2009/16/EC (1), and in particular Article 9(1) thereof, Whereas: (1) Regulation (EU) No 1257/2013 lays down requirements for ship owners, administrations and recognised organisations regarding the development, surveying and certification of inventories of hazardous materials found in ships. (2) In accordance with the requirements of Article 5 of Regulation (EU) No 1257/2013, ships are to have on board an inventory of hazardous materials. (3) Pursuant to Article 32 of Regulation (EU) No 1257/2013, the obligation to have on board an inventory of hazardous materials is to apply to existing ships from 31 December 2020, to new ships not later than 31 December 2018 and to ships going for recycling from the date of publication of the European List published in accordance with Regulation (EU) No 1257/2013. (4) Pursuant to Article 8 of Regulation (EU) No 1257/2013, ships are to be subject to surveys by officers of administrations or of recognised organisations authorised by administrations. The surveys aim to confirm that the inventory of hazardous materials complies with the applicable requirements of the Regulation. (5) Pursuant to Article 9(1) of Regulation (EU) No 1257/2013, after successful completion of an initial or renewal survey, the administration or a recognised organisation authorised by it is to issue an inventory certificate. The format of the inventory certificate must be consistent with Appendix 3 to the International Convention for the Safe and Environmentally Sound Recycling of Ships adopted in Hong Kong on 15 May 2009 (Hong Kong Convention). (6) The measures provided for in this Decision are in accordance with the opinion of the Ship Recycling Regulation Committee established under Article 25 of Regulation (EU) No 1257/2013, HAS ADOPTED THIS DECISION: Article 1 Inventory certificates issued and endorsed in accordance with Article 9 of Regulation (EU) No 1257/2013 shall comply with the format set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 19 December 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 330, 10.12.2013, p. 1. ANNEX